Citation Nr: 1032713	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to sarcoidosis.

3.  Entitlement to service connection for chronic renal failure, 
to include as secondary to either sarcoidosis or to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from July 1974 to 
April 1979.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida for the Montgomery, Alabama RO, which denied the claim 
for service connection for hypertension and chronic renal 
failure.  A February 2005 decision review officer (DRO) rating 
decision rendered by the Montgomery RO denied the claim for 
service connection for sarcoidosis.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2008; a transcript of that hearing 
is of record.  He also submitted additional evidence and waived 
initial RO consideration of the new evidence.  The Board 
previously accepted the additional evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2008).

In February 2009 the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for further development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current sarcoidosis 
disability, and his testimony that he was prescribed Pulmicort 
for sarcoidosis in 2001 is contradicted by competent medical 
evidence showing that it was prescribed for allergies.

3.  The Veteran's statements about the onset of hypertension are 
not credible because prior to filing his claim for VA 
compensation benefits and contemporaneous in time to treatment 
for a hypertensive emergency in December 2000, he consistently 
told several physicians that he was diagnosed with hypertension 
in approximately 1995; after he filed his claim he stated that he 
was diagnosed and/or treated for hypertension during service, 
within a year after separation from service, and in the early 
1990s.

4.  Competent evidence of record reflects that chronic renal 
failure, diagnosed in December 2000, was caused by uncontrolled 
hypertension or hypertensive nephrosclerosis, which is not shown 
to be related to service.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009)

2.  Hypertension was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred in service; 
hypertension was not caused or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).  

3.  Chronic renal failure was not incurred in or aggravated by 
military service, nor was it caused or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for hypertension 
and chronic renal failure was received in October 2001, and his 
claim for service connection for sarcoidosis was received in July 
2003.  He was notified of the general provisions of the VCAA by 
the Montgomery RO in correspondence dated in June 2004 and August 
2004.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the case was 
issued in April 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Board notes that the Veteran was provided with notice 
regarding the elements necessary to establish service connection 
on a secondary basis in a June 2004 statement of the case (SOC) 
and in May 2008 and April 2010 supplemental statements of the 
case (SSOCs).  It does not appear that he was notified of the 
requirements in a separate VCAA letter.  However, because he did 
receive notice in the three documents noted, and because he 
appears to understand the elements of secondary service 
connection claims (he asserts that he had sarcoidosis and 
hypertension in service and that his chronic renal failure 
diagnosed in December 2000 was caused by either sarcoidosis, 
hypertension, or both), the Board finds that the omission is 
harmless error.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, 
private and VA treatment records, and records from the Social 
Security Administration (SSA) have been obtained and associated 
with his claims file.  The Veteran has also been provided with VA 
hypertension and respiratory examinations to assess the current 
nature and etiology of his claimed sarcoidosis, hypertension, and 
chronic renal failure disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension and sarcoidosis, may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, note after Diagnostic Code 
7101.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has (1) a current sarcoidosis 
disability that began during military service, (2) hypertension 
for which he was first treated in 1978, and (3) a chronic renal 
failure disability that began in December 2000 and was caused by 
sarcoidosis or hypertension.

Service treatment records showed that the Veteran complained of 
coughing all the time and a burning tongue in July 1978, and he 
was diagnosed with sarcoidosis in August 1978 after complaining 
of a morning cough productive of white sputum and dry mouth for 
the past month and a half with associated 15-pound weight loss in 
the past three weeks.  He was further evaluated that month, and 
the diagnosis was asymptomatic sarcoidosis.  Service treatment 
records were silent for any further complaints or treatment 
related to sarcoidosis.  In a medical examination report dated in 
January 1979, findings of a chest x-ray study were reported as 
"pulmones: sarcoidosis as before, no change.  Cor normal."  A 
summary of defects and diagnoses listed asymptomatic sarcoidosis.

The Veteran's service treatment records contained six blood 
pressure readings between 1974 and 1979 during periodic physical 
examinations.  At each examination he denied any history of high 
blood pressure.  His diastolic blood pressure reached 90 on one 
occasion, and his systolic blood pressure never reached 160. 

Date
Systolic
Diastoli
c
May 1974 (Enlistment)
118
70
August 1974 (Initial Flying)
104
74
April 1975 (Air Traffic Controller [ATC])
132
68
December 1975 (Annual Flight ATC)
118
64
December 1976 (Annual Flying)
124
72
January 1978 (Annual Flight)
130
90
January 1979 (Annual Flight)
120
80

Service treatment records were entirely silent for any 
complaints, findings, or reference to any kidney problems.

In a post-service VA new patient note dated in October 2000, the 
Veteran gave a history of hypertension, allergies, shortness of 
breath on exertion, and nocturia for the past year.  The 
assessment included hypertension with very poor control, rule out 
chronic hematuria per history, and seasonal allergies.  In 
December 2000, he was evaluated for uncontrolled blood pressure.  
The assessment was uncontrolled hypertension and chronic renal 
failure.  VA addenda indicated that he was transferred that day 
to USA Medical Center and discharged two days later and that he 
would require dialysis in the near future.

Inpatient private treatment records from USA Medical Center that 
were contained in Social Security Administration (SSA) disability 
records confirmed that the Veteran was admitted directly from the 
VA Medical Center (VAMC) for a hypertensive emergency.  In his 
December 2000 admission history, he reported a past medical 
history that included hypertension for four or five years [1995 
or 1996] and sarcoidosis diagnosed in the 1970s.  In a December 
2000 renal consultation report, he stated that he was diagnosed 
with hypertension five years ago [1995] and was told two or three 
years ago that he had kidney problems but did not know the 
results of a biopsy.

In a VA treatment note dated in January 2001, he complained of 
coughing spells and vomiting after eating and white sputum for 
three or four weeks and passing out twice in the past 10 days.  
The assessment was acute rheumatic fever and hypertension.

The Veteran's SSA records also contained a February 2001 
evaluation from the Asthma & Allergy Institute.  He complained of 
severe coughing that leads to gagging and vomiting, sneezing, 
watery eyes, and running nose for three months.  The diagnosis 
was severe chronic cough, worsening chronic allergic rhinitis, 
and reflux.  He was given samples of medications, including 
Pulmicort.  In a follow-up note dated in March 2001, his listed 
allergy medications included Pulmicort.  A February 2001 
nephrology note from USA Medical Center listed the Veteran's 
current medications, including Pulmicort.

An SSA disability determination dated in April 2001 found that 
the Veteran was disabled for SSA purposes due to chronic renal 
failure effective in December 2000.

An April 2001 pre-transplant evaluation report from the director 
of transplant nephrology at USA Medical Center noted a remote 
history of sarcoid, a history of hypertension for at least 10 
years or longer that appeared to have been poorly controlled, and 
chronic renal failure secondary to hypertensive nephrosclerosis.  

In outpatient treatment records from USA Medical Center dated in 
July 2001, the Veteran again reported a past medical history that 
included hypertension diagnosed five or six years ago [1995 or 
1996].  The physician who performed a hemodialysis catheter 
replacement in July 2001 noted that the Veteran's past medical 
history was significant only for end-stage renal disease and 
hypertension, and the physician's reports in July and August 2001 
documented that the Veteran had end-stage renal disease secondary 
to hypertension.

In his October 2001 claim for service connection, the Veteran 
indicated that his hypertension disability began in March 1975 
and that his chronic renal failure began in November 2000.  In 
correspondence dated in April 2002, he stated that he was treated 
for hypertension in 1978 and was admitted to USA Medical Center 
in 1978 for hypertension.

In a VA hypertension examination report dated in July 2002, the 
Veteran stated that he was diagnosed with essential hypertension 
in 1979, soon after he separated from active service.  The 
diagnosis was long-standing essential hypertension, fairly 
controlled on current treatment.  The examiner indicated that the 
claims file was not available for review.

In a notice of disagreement received in July 2003 with the denial 
of service connection for hypertension and chronic renal failure, 
the Veteran claimed that he has chronic renal failure secondary 
to sarcoidosis, which was treated in service.  In support of his 
contention, he submitted multiple medical Internet articles 
during the course of his appeal, which indicated that in most 
cases sarcoidosis appears briefly and heals naturally, but in 
relatively rare cases sarcoidosis becomes severe and chronic; 
granulomas or fibrosis develops and can affect vital organs 
including the kidneys.

In a September 2004 VA chest x-ray report, the impression was no 
radiographic evidence to suggest active chest disease.  A VA 
pulmonary consultation note dated in October 2004 indicated that 
the Veteran was referred for evaluation of a history of 
sarcoidosis, though the physician had no records that 
specifically confirmed the diagnosis.  The Veteran reported that 
he generally had not had any respiratory symptoms or skin 
problems; however, he had problems with shortness of breath 
related to his end-stage renal disease on most days except after 
dialysis when his breathing returns to normal.  He denied having 
any chronic cough or sputum production.  The physician concluded 
that the Veteran's dyspnea was likely related to his underlying 
end-stage renal disease and periods of fluid excess and that it 
was unclear at the time whether he had pulmonary sarcoidosis.  He 
ordered a computed tomography (CT) scan of the chest.   In a VA 
CT chest scan report dated in November 2004, the impression was 
no evidence of interstitial lung disease, COPD, and pericardial 
effusion; no other significant abnormalities in the chest.

Inpatient records from the University of Alabama Hospital dated 
from September to October 2005 documented that the Veteran was 
admitted for a cadaveric renal transplant indicated by end-stage 
renal disease secondary to hypertension.  The discharge summary 
noted his past medical history of sarcoidosis in the 1970s.

In a private treatment record from R. C., M.D., (from USA Medical 
Center) dated in February 2007, the Veteran's complaints included 
dyspnea on exertion unchanged over a period of a couple years.  
He reported a history of sarcoidosis, but denied any present 
cough, sputum production, nocturnal cough or dyspnea when lying 
down, or peripheral edema formation.  Dr. R. C. diagnosed dyspnea 
on exertion and wrote prescriptions for a chest x-ray and 
echocardiogram through the VA clinic to look for any changes that 
might suggest sarcoidosis.

A VA chest x-ray report dated in April 2007 indicated that there 
was no acute chest disease and no interval change.  An 
echocardiogram report dated in June 2007 did not describe any 
sarcoidosis.

In a VA examination report dated in January 2008, the Veteran 
reported that he was diagnosed with hypertension in the early 
1990s and with chronic renal failure in 2000.  He also stated 
that he was diagnosed with sarcoidosis in 1979, had no treatment 
since military service, and there had been no evidence of sarcoid 
on any tests since service.  The examiner indicated that she 
thoroughly reviewed the Veteran's claims file and noted that 
civilian medical records were silent for diagnosis of 
sarcoidosis.  The diagnosis included essential hypertension, 
chronic renal failure status post cadaver kidney transplant, and 
no objective evidence to support diagnosis of sarcoidosis.  She 
opined that the Veteran's hypertension was not caused by or a 
result of military service because there was no evidence of 
diagnosis or treatment for hypertension while in military service 
and because he stated that he was not diagnosed or treated for 
hypertension until the early 1990s.  She opined that chronic 
renal failure was the result of long-standing hypertension.

Private treatment records from R. P., M.D., dated in March 2008 
showed that the Veteran's complaints included shortness of breath 
on exertion.  He described his past medical history to include 
sarcoidosis in the military in the 1970s, hypertension, and renal 
failure with transplant.  Dr. R. P. ordered pulmonary function 
and echocardiogram studies; neither diagnostic study report 
suggested the presence of any sarcoidosis.

In November 2008 the Veteran testified that since service he had 
several episodes of recurring sarcoidosis, although he was not 
treated for it until he was diagnosed with kidney failure.  He 
also testified that VA medical providers prescribed Pulmicort in 
2001 for sarcoidosis and that he been treated for sarcoidosis 
since March 2008 by a pulmonologist, Dr. R. P.  Regarding his 
hypertension, he claimed that it was secondary to sarcoidosis and 
that his private physician, Dr. [R.] M. C. linked hypertension to 
his sarcoidosis; he also testified that "hypertension was 
diagnosed as the primary reason for [his] kidney, chronic renal 
failure."  Finally, he testified that Dr. R. C. stated that 
sarcoidosis contributed to his renal failure.

In May 2009 the Veteran submitted additional treatment records in 
support of his claims, including private treatment record from 
Methodist North Internal Medicine dated from January to April 
1984, VA treatment records dated from October 2000 to October 
2008, UAB Hospital records from September to October 2005, and 
private treatment records from USA Medical Center dated from 
January 2001 to January 2007.  The Board carefully reviewed all 
of these records.

In a VA respiratory and miscellaneous examination report dated in 
June 2009, the Veteran described his in-service history and 
diagnosis of sarcoidosis, stated that symptoms went away on their 
own, and denied any in-service biopsy or post-service treatment 
for sarcoidosis.  Following a review of the claims file, physical 
examination, and diagnostic testing, the examiner concluded that 
there was no objective evidence of sarcoidosis.  The impression 
of a chest x-ray study was hyperinflation of the lungs, otherwise 
negative; and the impression of a pulmonary function test was 
normal spirometry, lung volumes, and diffusion capacity.

The Board has carefully reviewed the medical and lay evidence of 
record, but finds that service connection for sarcoidosis, 
hypertension, or chronic renal failure is not warranted.

Sarcoidosis

The claim for sarcoidosis must be denied because there is no 
competent medical evidence that the Veteran has a current 
sarcoidosis disability.  Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  38 U.S.C.A. 
§ 1110.  To prevail on the issue of service connection there must 
be:  medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In the present case, 
there is competent evidence that the Veteran was diagnosed with 
sarcoidosis during service, though it was asymptomatic at 
separation.  

However, there is no competent medical evidence of any diagnosis 
or treatment for sarcoidosis after service.  The Board considered 
the Veteran's testimony under oath that he was prescribed 
Pulmicort in 2001 for sarcoidosis; however, competent medical 
evidence from the Asthma & Allergy Institute shows that Pulmicort 
was prescribed in March 2001 for allergies after a three-month 
history of severe cough and other allergy symptoms.  At other 
times during his appeal he denied any treatment for sarcoidosis 
since service, including during January 2008 and June 2009 VA 
examinations.  As a result, his statements regarding any post-
service treatment for sarcoidosis are not credible, and they are 
unsupported by competent medical evidence of record.  Therefore, 
the claim for service connection for sarcoidosis must be denied.

Hypertension

The claim for service connection for hypertension must be denied 
because there is no evidence of hypertension (or even chronic 
elevated blood pressure readings) in service or within one year 
of separation from service.

Instead, competent medical evidence of record reflects that the 
Veteran had a hypertensive emergency in December 2000 at the same 
time that he was diagnosed with chronic renal failure and 
transferred from a VA Medical Center to a private hospital.  On 
admission and in follow-up care, he consistently reported that he 
was diagnosed with hypertension in approximately 1995.  After 
filing his claim for VA compensation benefits in October 2001, 
however, he stated that he was diagnosed and/or treated for 
hypertension during service or within a year of separation from 
service.  One exception was on VA examination in January 2008 
when he again stated that he was diagnosed with hypertension in 
the early 1990s.  The Board finds that his statements about the 
onset of hypertension in 1995 made prior to filing his present 
claim were inherently credible because they were made in the 
course of seeking medical treatment for uncontrolled hypertension 
and were made against his current interest (in connecting 
hypertension to service).  In comparison, his statements made in 
the course of seeking VA compensation benefits are not credible 
because they are inconsistent and unsupported by any competent 
medical evidence of record.  

In addition, the Board notes that the first documented evidence 
of any hypertension was in October 2000, approximately 21 years 
after separation from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

In this case, there is no competent medical evidence of a nexus 
between an in-service disease or injury and the current 
disability of hypertension, first diagnosed many years after 
service.  Therefore, entitlement to service connection for 
hypertension is not warranted.  Hickson, 12 Vet. App. at 253; 
Pond, 12 Vet. App. at 346.  Moreover, because the Veteran is not 
shown to have a current sarcoidosis disability, entitlement to 
service connection for hypertension caused or aggravated by 
sarcoidosis is not warranted and must be denied.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

	(CONTINUED ON NEXT PAGE)


Chronic Renal Failure

The claim for service connection for chronic renal failure must 
be denied because it is not alleged or shown to be related to 
service, nor is it shown to be caused or aggravated by any 
service-connected disability.

As noted, chronic renal failure was first diagnosed in December 
2000, more than 21 years after separation from service, and 
service treatment records contained no complaints or findings 
suggestive of any kidney problems.

Second, while the Board has reviewed and considered the medical 
Internet articles that, in fact, explain that chronic renal 
failure can be caused by severe and chronic sarcoidosis, 
competent VA and private treatment records and examination 
reports dated from 2000 to 2009 do not reflect any diagnosis or 
treatment for sarcoidosis.  The Board points out that the 
Veteran's private physician, Dr. R. C., ordered echocardiogram 
and chest x-ray studies in February 2007 when the Veteran 
complained of dyspnea on exertion and a history of sarcoidosis; 
however, subsequent tests did not report any sarcoidosis.  
Therefore, sarcoidosis did not cause or aggravate chronic renal 
failure.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).

Finally, the Veteran alternatively asserts that his chronic renal 
failure disability was caused by hypertension, and the Board 
finds that competent medical evidence of record, including the 
April 2001 pre-transplant evaluation report, supports this 
contention.  Nevertheless, service connection for chronic renal 
failure secondary to hypertension must be denied because 
hypertension is not shown to be related to service because 
credible and competent lay and medical evidence suggests that 
hypertension was first diagnosed in 1995, many years after 
service.

All Claims

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and persuasive 
evidence to support the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for hypertension, to include as 
secondary to sarcoidosis, is denied.

Entitlement to service connection for chronic renal failure, to 
include as secondary to either sarcoidosis or to hypertension, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


